              Case 1:19-cv-03445-RDM Document 1-2 Filed 11/15/19 Page 1 of 2


                                                                                                               FOIA Summons
                                                                                                           1/13



                                        UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF COLUMBIA


               Olena Zynovieva
                                                         )
                       Plaintiff                         )
                                                         )
               v.                                        )                Civil Action No.   1:19-cv-03445
           U.S. Department of State                      )
                                                         )
                       Defendant                         )


                                          SUMMONS IN A CIVIL ACTION

To:    (Defendant's name and address)
                                        Attorney General William Barr
                                        c/o Assistant Attorney General for Administrative
                                        U.S. Department of Justice
                                        950 Pennsylvania Avenue NW
                                        Room 1111
                                        Washington, DC 20530-0001
       A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose name and
address are:
                     Carl W. Hampe
                     Fragomen, Del Rey, Bernsen & Loewy, LLP
                     1101 15th Street NW
                     Suite 799
                     Washington, DC 20005




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                  ANGELA D. CAESAR, CLERK OF COURT



Date: -------
                                                                          Signature of Clerk or Deputy Clerk
Case 1:19-cv-03445-RDM Document 1-2 Filed 11/15/19 Page 2 of 2
